Title: To Thomas Jefferson from Jones & Howell, 29 March 1805
From: Jones & Howell
To: Jefferson, Thomas


                  
                     Respected Friend 
                     
                     Phila. 29th. March 1805
                  
                  We have Shipp’d to the address of Gibson & Jefferson agreeable to Your orders Sometime Since given 
                        
                           
                           80 Bundles
                           2-0-0-0 Nail rods
                           
                           
                        
                        
                           
                           
                           at $126—
                           $252.00
                           
                        
                        
                           
                           
                           porterage—
                           
                              
                                   
                              
                              1.33
                           
                           
                        
                        
                           
                           
                           
                           $253.33
                           
                           
                        
                     
                  
                  these rods should have been Shippd by the first of this month. or at least by the first vessel after the Navigation open’d but was Omitted through A mistake of the person who had it in charge. You will we hope excuse us. this vessel will Sail on Sunday. 
                  we are very Respectfully Your Friend
                  
                     Jones & Howell 
                     
                  
               